By the Court.

Benning, J.
delivering the opinion.
In this case there was a plea of payment; and the-newly discovered evidence would have been pertinent to that-plea.
[1.] What particular reason the Court below had for refusing the motion for a continuance, made on the ground of' the newly discovered evidence, is not disclosed by the bill of exceptions. And as no reason appears to us for refusing the motion, we can only say that wo think it ought not to have been refused. We therefore grant a new trial in the case.
[2.] The Court, we think, was right in rejecting the interrogatories. The defendant was too near to the commissioners and the'witness, at the time when they were executing-the commission. Tillinghast, Starke & Co. vs. Walton, (5 Ga. R. 355.)